Citation Nr: 1419633	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 23, 2008 for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1964 to May 1971.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for diabetes mellitus, and assigned an effective date of November 23, 2009 for the grant.  The Veteran appealed from the effective date assigned, and in a decision of May 2011 a new date, one year prior, was assigned.  The Veteran continued to disagree with the effective date assigned, and perfected his appeal to the Board.

The Veteran testified via video conference from the RO in Montgomery, Alabama before the undersigned Veterans Law Judge, in February 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than a transcript of the Veteran's hearing before the undersigned.


FINDINGS OF FACT

1.  VA received the Veteran's initial claim of service connection for diabetes mellitus, type II on November 23, 2009.

2.  The Veteran met the criteria for the grant of service connection for diabetes mellitus, type II at the time his claim of service connection was received on November 23, 2009.


CONCLUSION OF LAW

The criteria for an effective dated prior to November 23, 2008 for the grant of service connection for diabetes mellitus, type II has not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than November 23, 2008, for the grant of service connection for diabetes mellitus, type II.  Specifically, he argues that he is entitled to an effective date of May 8, 2001 for the grant of service connection, as this was the date of a liberalizing regulatory change.

The Board finds that an earlier effective date cannot be awarded for the grant of service connection.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2013).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

Here, the Veteran's claim of entitlement to service connection for diabetes mellitus was received by VA on November 23, 2009, as indicated by the date stamp which appears on the original document.  The Veteran does not contest that his claim was not received until that date, rather he argues that he was diagnosed with diabetes mellitus in 1997, and thus entitlement arose on May 8, 2001 when a revision to the governing regulations added diabetes mellitus to the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).

Effective dates of awards on the basis of liberalizing laws or VA issues are assigned in accordance with the facts found, but usually are not earlier than the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2013).  Nonetheless, where a claim of entitlement is reviewed on the initiative of VA or by request of a veteran more than one year after the effective date of the law or VA issue, the effective date will be one year prior to the date of review, or the date of the veteran's request, if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  Id.  In recognition of the foregoing, in its May 2011 decision, the RO assigned an effective date of November 23, 2008 - one year prior to the receipt of the Veteran's claim of entitlement to service connection - as the effective date for the grant of service connection.

Special rules apply when assigning effective dates for awards of service connection on a presumptive basis due to exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4) .

The Veteran served in Vietnam and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang, 312 F.3d at 1368.  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Because the Veteran's claim was filed many years after he was discharged from service in 1971, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.  In this case, by the Veteran's own admission, the disability arose in 1997, while the date of claim was not until 2009.  In other words, because the Veteran did not submit a claim of entitlement to service connection for diabetes mellitus until 2009, the earliest effective date which may be assigned - even based on the liberalizing regulatory change - is one year prior to that date.  See 38 C.F.R. § 3.114; see also 38 C.F.R. § 3.816(c).

The Board is cognizant of the Veteran's honorable and faithful military service during a time of war; however, a careful and sympathetic review of the record reveals that the criteria for entitlement to an earlier effective date have not been met.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Veteran's claim cannot be granted.

Duties to Notify and Assist

The Veteran's appeal arises following the initial grant of service connection and establishment of an effective date for such grant.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  The RO has obtained the service records, and VA medical records.  As the material issues of fact to establish an earlier effective date do not pertain to a medical question, a VA medical examination or medical opinion is not needed to decide the immediate claim, and no further development under the duty to assist is required to decide the claim.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An effective date earlier than November 23, 2008, for the award of service connection for diabetes mellitus, type II is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


